

	

		III

		109th CONGRESS

		2d Session

		S. RES. 392

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Lugar submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Designating March 8, 2006, as

		  International Women's Day.

	

	

		Whereas there continues to be discrimination against women

			 and women are still denied full political and economic equality;

		Whereas discrimination is often the basis for violating

			 the basic human rights of women;

		Whereas, worldwide, the lives and health of women and

			 girls are endangered by violence that is directed at women and girls simply

			 because they are female;

		Whereas women bear a disproportionate burden of the

			 poverty in the world and constitute an estimated 75 percent of the world's

			 poor;

		Whereas, of the estimated 600,000 to 800,000 people

			 trafficked across international borders each year for forced labor, domestic

			 servitude, and sexual exploitation, 80 percent of the victims are women and

			 girls;

		Whereas violence against women is one of the most

			 widespread violations of human rights and it is estimated that 1 in 3 women

			 will suffer some form of violence;

		Whereas the majority of the estimated 121,000,000 children

			 in the world who are denied a primary education are girls;

		Whereas two-thirds of the estimated 875,000,000 illiterate

			 adults in the world are women;

		Whereas, worldwide, women now account for half of all HIV

			 and AIDS cases, and in sub-Saharan Africa, young girls ages 15 to 24 are 3

			 times more likely to be infected with HIV than young men;

		Whereas gender inequality and sexual violence are

			 significant factors causing the rapid spread of HIV/AIDS among women and

			 girls;

		Whereas HIV/AIDS is having a devastating effect on women

			 in the United States, and it is the leading cause of death among African

			 American women ages 25 to 34;

		Whereas two-thirds of the estimated 19,200,000 refugees in

			 the world are women and children;

		Whereas, in armed conflict, women are targets of rape when

			 it is used as a tactic of war to humiliate the enemy and terrorize the

			 population;

		Whereas it is estimated that 515,000 women die every year

			 as a result of pregnancy and childbirth, and more than 99 percent of these

			 deaths occur in the developing world;

		Whereas countries should take steps to ensure the full

			 participation and representation of women in political processes, conflict

			 prevention, and peacekeeping efforts;

		Whereas, over the last century, March 8 has become known

			 as International Women's Day, a day on which people come

			 together to recognize the accomplishments of women and to reaffirm their

			 commitment to continue the struggle for equality, justice, and peace;

			 and

		Whereas the people of the United States should be

			 encouraged to participate in International Women's Day: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)designates March

			 8, 2006, as International Women's Day;

			(2)reaffirms its

			 commitment to—

				(A)end

			 discrimination and increase the participation of women in decision-making

			 positions in government and in the private sector;

				(B)end and prevent

			 violence against women;

				(C)pursue policies

			 that guarantee the basic rights of women both in the United States and around

			 the world;

				(D)improve access to

			 quality health care for women;

				(E)protect the human

			 rights of women and girls during and after conflict and to support the

			 integration of gender perspectives in peacekeeping missions and post conflict

			 processes; and

				(F)end the

			 trafficking of women and girls; and

				(3)encourages the

			 people of the United States to observe International Women's Day with

			 appropriate programs and activities.

			

